           Case 2:20-cv-04368-JD Document 6 Filed 09/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Sharmaine Lewis                              :
                                             :
                      vs.                    :      Civil Action No. 20-4368
                                             :
National Board of Osteopathic Medical        :
Examiners, Inc.                              :


     STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       It is hereby stipulated by and between counsel for Plaintiff and counsel for Defendant shall

be granted an extension of time, to and including October 20, 2020 to answer, plead or otherwise

move in response to Plaintiff's Complaint.

LAW OFFICE OF CHARLES WEINER                       MARSHALL DENNEHEY WARNER
                                                   COLEMAN & GOGGIN


BY: /s/ Charles Weiner                       BY:
   CHARLES WEINER                                   LEE C. DURIVAGE
   Identification Number: 52926                     Identification Number: 205928
   Cambria Corporate Center                         2000 Market Street, Suite 2300
   501 Cambria Avenue                               Philadelphia, PA 19103
   Bensalem, PA 19020                               Phone: (215) 575-2584
   Phone: (267) 685-6311

    Attorney for Plaintiff                          Attorney for Defendant

                                                    APPROVED BY:


                                                      /s/ Hon. Jan E. DuBois

                                                                                                J.
                                                      Dated: September 23, 2020
